Case 1:19-cv-06087-RMB-KMW Document 1 Filed 02/18/19 Page 1 of 10 PageID: 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

  ALBERTO HERNANDEZ

  Plaintiff                                                   Case No. 1:19-CV-6087

  v.                                                          JURY TRIAL DEMANDED
  CAESARS LICENSE COMPANY, LLC, entity d/b/a,
  BALLY’S ATLANTIC CITY

  Defendant.
  _________________________________/

                COMPLAINT AND DEMAND FOR INJUNCTIVE RELIEF

          Plaintiff, ALBERTO HERNANDEZ (hereinafter referred to as “Plaintiff”),

  individually and on behalf of all other individuals similarly situated, hereby files suit

  against Defendant, CAESARS LICENSE COMPANY, LLC, entity d/b/a, BALLY’S

  ATLANTIC CITY pursuant to the Americans with Disabilities Act, Title III, 42 U.S.C. §

  12181 et seq. (hereinafter referred to as “ADA”), and alleges the following:

          1.     Plaintiff resides in Miami, Florida and is sui juris.

          2.     Plaintiff qualifies as an individual with disabilities as defined by the ADA.

          3.     Plaintiff is a father of two children, one of which attends Harvard

  University.

          4.     Plaintiff is a victim of a drunk driving accident. In late May 2009, Plaintiff

  was rear-ended. Upon exiting his vehicle to inspect the damage, and, while stepping

  between his vehicle and the vehicle that hit him, a third vehicle hit the car that had rear-

  ended Plaintiff. Upon impact, Plaintiff’s leg was severed from the knee down. As a result

  of this amputation, Plaintiff must use a prosthetic leg in order to ambulate.
Case 1:19-cv-06087-RMB-KMW Document 1 Filed 02/18/19 Page 2 of 10 PageID: 2



            5.     Plaintiff is unable to engage in the major life activity of walking without

   the use of assistive devices.

            6.     Plaintiff can only walk through the use of a prosthesis.

            7.     Plaintiff requires accessible handicap parking spaces located closest to the

   entrances of a facility.

            8.     The handicap and access aisles must have sufficient width so that Plaintiff

   can engage or disengage from a ramp into a vehicle.

            9.     Routes between handicap parking spaces and all features, goods, and

  services of a facility must be level, properly sloped, sufficiently wide and without cracks,

  holes, or other hazards that can pose a danger of tipping Plaintiff’s wheelchair, catching

  the wheels, or causing the wheelchair and Plaintiff to fall over.

            10.    All areas of ambulation must be free from obstructions or unsecure ground

  that make passage more difficult or impossible.

            11.    Amenities must be sufficiently lowered so that Plaintiff can access them.

            12.    Sinks must be at the proper height so that Plaintiff can roll their legs and

  chair underneath to wash their hands.

            13.    Plaintiff requires grab bars in order to safely and comfortably use restroom

  facilities.

            14.    Plaintiff’s wheelchair accommodation cannot be transported through

  doorways that lack the proper width.

            15.    Because the accommodations in many locales are unable to meet the needs

  of Plaintiff, they resort to meeting in places of public accommodation in order to find

  suitable amenities based on their disability.
Case 1:19-cv-06087-RMB-KMW Document 1 Filed 02/18/19 Page 3 of 10 PageID: 3



           16.    Plaintiff has decided to become an activist for ADA Compliance so that

  places of public accommodation comply with the law.

           17.    Plaintiff is demanding that Defendant comply with Federal Law in

  providing disabled persons information as to a hotel or motel’s accessibility features and

  descriptions of those features on a hotel or motel’s website so that Plaintiff can ascertain

  whether Defendant’s rooms, accommodations, and spaces meet the disability needs of

  Plaintiff.

           18.    Plaintiff is an advocate of the rights of similarly situated individuals as a

  “tester” for the purpose of asserting Plaintiff’s civil rights in determining whether places

  of public accommodations, specifically their websites, are in compliance with the ADA’s

  requirement under 28 C.F.R. § 36.302(e)(1)(ii).

           19.    Defendant owns a place of public accommodation as defined by the ADA

  under 28 CFR § 36.201(a) and § 36.104. The property is called Bally’s Atlantic City, and

  is located in Atlantic County, New Jersey (hereinafter “the Property”).

           20.    Venue is proper because it is where the Defendant resides, or where

  Defendant has purposely availed itself by establishing a business of public

  accommodation within the district.

           21.    Because Defendant’s principle place of business is operated out of

   Atlantic County, New Jersey, it is subject to the jurisdiction of this forum.

           22.    Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been

   given original jurisdiction over actions which arise from Defendant’s violations of Title

   III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. §

   2201 and § 2202.
Case 1:19-cv-06087-RMB-KMW Document 1 Filed 02/18/19 Page 4 of 10 PageID: 4



         23.      28 C.F.R. § 36.302(e)(1) imposes the following requirement:

         Reservations made by places of lodging. A public accommodation that owns, leases (or
         leases to), or operates a place of lodging shall, with respect to reservations made by any
         means, including by telephone, in-person, or through a third party -
         (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities
         can make reservations for accessible guest rooms during the same hours and in the same
         manner as individuals who do not need accessible rooms;
         (ii) Identify and describe accessible features in the hotels and guest rooms offered
         through its reservations service in enough detail to reasonably permit individuals with
         disabilities to assess independently whether a given hotel or guest room meets his or her
         accessibility needs;
         (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities
         until all other guest rooms of that type have been rented and the accessible room
         requested is the only remaining room of that type;
         (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and
         ensure that the guest rooms requested are blocked and removed from all reservations
         systems; and
         (v) Guarantee that the specific accessible guest room reserved through its reservations
         service is held for the reserving customer, regardless of whether a specific room is held in
         response to reservations made by others.

         24.      The regulations encapsulated in 28 C.F.R. § 36.302(e)(1) became effective
  on March 15, 2012.
         25.      Further, pursuant to USCS Fed. R. Civ. Pro. Rule 4(k)(2), federal long-

  arm jurisdiction exists as (1) the exercise of jurisdiction is consistent with the

  Constitution and the laws of the United States, (2) the claim arises under federal law, and

  (3) Defendant is not subject to the jurisdiction of any state.	 Regent Grand Mgmt., Ltd. v.

  Tr. Hosp. LLC, No. 18-21445-Civ, 2019 U.S. Dist. LEXIS 4829 (S.D. Fla. Jan. 9, 2019);

  See also Fraser v. Smith, 594 F.3d 842, 850 (11th Cir. 2010).

         26.      Based on the foregoing, and in the alternative, should this Court find that

  there is no specific or general jurisdiction, Defendant subjected itself to federal long-arm

  jurisdiction of the United States under Rule 4(k)(2).

         27.      Defendant, either itself or by and through a third party, implements,

  operates, controls, and or maintains a website for the Property which contains an online

  reservations system. This website is located at https://www.caesars.com/ballys-ac/hotel.
Case 1:19-cv-06087-RMB-KMW Document 1 Filed 02/18/19 Page 5 of 10 PageID: 5



         28.     The purpose of this website is so that members of the public may reserve

  guest accommodations and review information pertaining to the goods, services, features,

  facilities, benefits, amenities, and accommodations of the Property.

         29.     Consequently, due to the immediate aforementioned allegation, this

  website is subject to the requirements of 28 C.F.R. Section 36.302(e).

         30.     Prior to commencement of this lawsuit, Plaintiff visited the Property’s

  website for the purpose of reviewing an assessing the accessible features at the Property

  in order to ascertain whether it meets Plaintiff’s individual disability needs by seeking

  descriptions of the disability accommodations.

         31.     Plaintiff was unable to verify whether the Property contains adequate

  disability accommodations for them because the website contained insufficient or no

  information with respect to the following items: (1) handicap accessible parking near the

  entrance; (2) sufficient parking space width to allow a ramp; (3) ramp access at all

  entrances and exits; (4) unobstructed pathways from the parking lot to the entrance; (5)

  unobstructed pathways from the entrance to the elevators; (6) unobstructed pathways

  from any of the key points of interest within the hotel (elevator bank, coffee shop,

  restaurant, bar, gift shop, or other points of interest) to other key points of interest; (7)

  sufficient door width to accommodate a wheelchair or walker in a guestroom; (8) grab

  bars adjacent to and behind the toilet; (9) grab bars in the shower; (10) a roll-in shower;

  (11) a roll-under sink; and (12) lowered guestroom amenities, which are among other

  helpful descriptions offered or not offered within the property.

         32.     Plaintiff’s inability to verify this information is due to Defendant’s failure

  to comply with the requirements imposed by 28 C.F.R. § 36.302(e).
Case 1:19-cv-06087-RMB-KMW Document 1 Filed 02/18/19 Page 6 of 10 PageID: 6



         33.      Defendant’s non-compliance deprived Plaintiff of the equal opportunity to

  obtain necessary information regarding goods, services, features, facilities, and

  accommodations generally available to nondisabled persons when booking public

  accommodations at this Property.

         34.      The violations present on Defendant’s website infringes on Plaintiff’s

  right to equal treatment in the selection of a hotel and its accommodations that will suit

  Plaintiff’s specific needs. Currently, the website deprives Plaintiff of the ability to make

  meaningful choices for travel and discriminates against Plaintiff and others similarly

  situated by only providing the information necessary for able-bodied persons to make

  informed booking decisions.

         35.      The website does not identify and describe the accessible features of the

  Property in enough detail to reasonably permit individuals with disabilities, including

  Plaintiff, to assess independently whether this Property meets any specific disability

  requirements.

         36.      Simply using the word “accessible” is insufficient to comply with § 28

  C.F.R. 36.302(e), as it does not identify or describe the Property’s disability features, nor

  does it allow for independent assessment of the property to meet any specific disability

  needs prior to booking.

         37.      Prior to commencement of this action, Plaintiff sent Defendant a letter

  notifying Defendant of non-compliance, seeking to remedy the situation, and otherwise

  offering to assist Defendant in coming into compliance with the aforementioned laws.

         38.      At the time of filing of this lawsuit, Defendant failed to address the letter

  or otherwise effectively communicate with Plaintiff to resolve the issues of this case.
Case 1:19-cv-06087-RMB-KMW Document 1 Filed 02/18/19 Page 7 of 10 PageID: 7



         39.     Plaintiff intends to revisit Defendant’s or Defendant’s third-party agent’s

  website and/or online reservation system in order to test it for compliance with 28 C.F.R.

  § 36.302(e) and/or otherwise determine if the site provides enough information for

  Plaintiff to determine whether the site comes into compliance with the guidelines of the

  aforementioned law.

         40.     Plaintiff has suffered and continues to suffer frustration and humiliation as

  a result of the discriminatory conditions present at Defendant’s website. Plaintiff’s sense

  of isolation, segregation, and discrimination prevents Plaintiff from full and equal

  enjoyment of the goods, services, facilities, privileges, and accommodations available to

  the general public.

         41.     Plaintiff suffers and will continue to suffer direct and indirect injury as a

  result of the aforementioned discrimination until Defendant is compelled to modify its

  website to comply with the requirements of the ADA and continually monitor and ensure

  the website remains in compliance.

         42.     Plaintiff has an existing, credible, realistic, and continuing threat of

  discrimination from Defendant’s non-compliance with the ADA in regard to the

  Property’s website. Plaintiff has reasonable grounds to believe that they will continue to

  be subject to this discrimination by Defendant so long as the website remains unchanged.

         43.     Without immediate injunctive relief, Plaintiff and all others similarly

  situated will continue to suffer this form of discrimination at the hands of Defendant.

         44.     Plaintiff is without an adequate remedy at law.
Case 1:19-cv-06087-RMB-KMW Document 1 Filed 02/18/19 Page 8 of 10 PageID: 8



         45.     Plaintiff continues to suffer irreparable harm due to Defendant’s non-

  compliance with the law and failure to allow Plaintiff to make informed decisions when

  deciding whether to lodge at Defendant’s property.

         46.     Plaintiff has a substantial likelihood of success on the merits because

  Defendant’s website as it stands both subjectively and objectively fails to comply with 28

  C.F.R. § 36.302(e).

         47.     Granting injunctive relief would not contravene the public interest as

  persons with disabilities and their protection under Federal Law is in the interest of the

  public, and the issue can be remedied at the expense of a reasonable calculated effort by

  Defendant.

         48.     Plaintiff is entitled to recover attorney’s fees, costs, and litigation expenses

  from the Defendant pursuant to 42 U.S.C. § 12205 and 28 C.F.R. § 36.505.

         49.     42 U.S.C. § 12188 empowers this Court with authority to grant Plaintiff

  injunctive relief, including an order requiring Defendant to alter the subject website to

  make it readily accessible, useable, and informative for Plaintiff and all other persons

  with disabilities as defined by the ADA and 28 C.F.R. § 36.302(e); or by shutting down

  the website until such time as Defendant cures its violations of the ADA.

         50.     In Haynes v. Hooters of Am., LLC, the court held that where a party seeks

  injunctive relief to maintain a website in compliance with the ADA, amending the

  website to fix ADA violations does not moot the injunction to the extent it seeks to

  require a party to maintain its website in compliance with the ADA. 893 F.3d 781, 784

  (11th Cir. 2018). As such, there remains a live controversy regarding whether Plaintiff

  can obtain an injunction requiring Defendant to make its website ADA compliant or
Case 1:19-cv-06087-RMB-KMW Document 1 Filed 02/18/19 Page 9 of 10 PageID: 9



  maintain its compliance. Id.; See also Campbell-Ewald Co. v. Gomez, 136 U.S. 663, 669

  (2016) (explaining that mootness occurs "only when it is impossible for a court to grant

  any effectual relief whatsoever to the prevailing party. As long as the parties have a

  concrete interest, however small, in the outcome of the litigation, the case is not moot.")

  (citations and internal quotation marks omitted).

         51.     Based upon the holding in Haynes v. Hooters of Am., LLC, Plaintiff is

  entitled to continuing relief, as ordered and monitored by this Court, because websites are

  subject to change at any moment.

         52.     The remedy requested, fixing the Property’s website so that it is compliant

  with the ADA, is easily and inexpensively achievable.

         53.     Prior to the filing of this Complaint, Plaintiff—by and through its

  counsel—contacted Defendant and alerted them of their non-compliance with Federal

  Law.

         54.     Plaintiff has sent a letter to Defendant and its agents in addition to follow

  up communications prior to filing this Complaint.

         55.     As of this date, Defendant’s website remains non-compliant. A copy of

  this website is attached as Exhibit “A” hereto.

         WHEREFORE, Plaintiff respectfully requests this Court (1) issue a Declaratory

  Judgment that determines that Defendant at the commencement of this subject lawsuit is

  in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

  and 28 C.F.R. § 36.302(e)(1)(ii); (2) grant injunctive relief against Defendant including

  an order that Defendant revise its website to comply with the aforementioned laws and

  implement a policy to monitor and maintain the website through continuing, supervised
Case 1:19-cv-06087-RMB-KMW Document 1 Filed 02/18/19 Page 10 of 10 PageID: 10



   injunctive relief, even if the website is temporarily changed, to ensure compliance; (3)

   award attorney’s fees, costs, and litigation expenses to Plaintiff pursuant to 42 U.S.C.

   §12205 and/or C.F.R. § 36.505; and (4) any other such relief as this Court deems just and

   proper.

                                          JURY DEMAND

             Plaintiff, DONNSON JIMENEZ demands a trial by jury of all issues so triable

   pursuant to Rule 38 of the Federal Rules of Civil Procedure.

   Dated: February 18, 2019.

                                        Respectfully submitted,

                                        /s/ Stamatios Stamoulis
                                        Stamatios Stamoulis
                                        New Jersey No. 1790-1999
                                        Stamoulis & Weinblatt LLC
                                        800 N. West Street, Third Floor
                                        Wilmington, DE 19801
                                        Tel: (302) 999-1540
                                        Email: stamoulis@swdelaw.com
                                        Counsel for Plaintiff

                                        /s/ Avery S. Fenton
                                        Avery S. Fenton (pro hac anticipated)
                                        Florida Bar No. 118186
                                        Legal Justice Advocates, LLP
                                        6460 NW 5th Way
                                        Fort Lauderdale, FL 33309
                                        Tel: (202) 803-4708
                                        Email: af@legaljusticeadvocates.com
                                        Counsel for Plaintiff
   	
